Title: To George Washington from Thomas Smith, 20 October 1789
From: Smith, Thomas
To: Washington, George


          
            Sir
            Carlisle [Pa.] 20th October 1789
          
          I had the honour of receiving your Letter of the 23d Ulto with its inclosures, by Mr Scott while I was attending Bedford Court last week, whereupon I sent up by the same Gentleman Directions to the Prothonotary of Fayette County to Issue a writ against John Stephenson without loss of Time, & gave pointed directions to the Sheriff to serve it immediately—I thought this necessary, because Mr Stephenson has sold his Land & is going to Kentucke as soon as possible—indeed he would have gone down before this Tim[e] had he not been detained by some Judgments which I had obtained against him as Executor of Col. Crawford. Mr Whaley, whom perhaps you remember, gave me this information the week before last at Westmoreland Court, &

expressed his fears that you would lose your Debt, or that the widow of the other obligor (who is already nearly ruined by being obliged to purchase Valentine Crawford’s Land a second Time) would be obliged to pay it; whereupon I requested Mr Whaley to write to you on the subject, which he accordingly did in the Letter which I herewith inclose—I think it proper still to send it, because although what he read to me related to this subject only, it may contain something else.
          Being on my way down from the western Courts when I was honoured with your Letter, it will be some time before I return to them, & therefore I sent your Letter to Mr Cannon by Mr Scott, by whom I also wrote to Mr Cannon on the subject of it, in pointed Terms, if you should much longer have cause of complaint, I shall entertain a different opinion of Mr Cannon from what I have hitherto had: I informed him that should he find it difficult to transmit money to you, he can send it to Carlisle, almost every week from Pittsburg, & I will with much pleasure send it forward without loss of Time; I have the honour to be with the utmost respect Sir your most obedient & very humble Servant
          
            Thomas Smith
          
        